Citation Nr: 0017674	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-10 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for scars to the chest 
due to exposure to ionizing radiation.

2.  Entitlement to service connection for actinic keratosis 
as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1956 to November 
1960 and from July 1963 to July 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Linocin, Nebraska, which denied a claim of entitlement to 
service connection for actinic keratosis, claimed as due to 
exposure to ionizing radiation, and which denied a request to 
reopen a claim for service connection for radiation burns to 
the chest.  The veteran disagreed with and timely appealed 
those determinations.


FINDINGS OF FACT

1.  By a Board decision in July 1985, service connection for 
recurrent keloidal scarring of the chest, claimed as due to 
exposure to ionizing radiation, was denied; requests to 
reopen the claim were thereafter denied by the RO, and in a 
September 1994 decision, the Board found that the veteran had 
not submitted a legally sufficient claim, on any basis, to 
reopen the claim.  

2.  The additional evidence submitted subsequent to the 
September 1994 Board decision is entirely cumulative or 
duplicative of evidence or contentions already of record, or 
is not relevant to the claim on appeal, and thus is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  There is no competent medical evidence that actinic 
keratosis currently diagnosed is linked to the veteran's 
military service or any incident thereof, nor is there any 
evidence that the veteran has a skin disorder which may be 
presumed service-connected or of radiogenic origin.


CONCLUSIONS OF LAW

1.  A Board decision rendered in September 1994 which 
determined that there was no basis to reopen a claim of 
entitlement to service connection for recurrent keloidal 
scarring of the chest is final. 38 U.S.C.A. §§ 5108, 7104 
(West 1991).

2.  The evidence received since the September 1994 Board 
decision is not new and material, and the veteran's claim is 
not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 
C.F.R. § 3.156 (1999).

3.  The veteran has not submitted a well-grounded claim that 
he incurred or aggravated actinic keratosis in service or 
during an applicable presumptive period, or that actinic 
keratosis was incurred or may be presumed to have been 
incurred as a result of exposure to radiation.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.309(d), 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that actinic keratosis, including a 
keratosis removed from the left eyelid, resulted from his 
service, particularly exposure to radiation.  He also claims 
that he has submitted new and material evidence to reopen a 
claim for recurrent keloidal scarring of the chest as due to 
exposure to ionizing radiation.

With any claim for service connection, the initial question 
which must be answered before a review of the merits of a 
claim may be undertaken, is whether the veteran has 
established a well-grounded claim.  38 U.S.C.A. § 5107(a).  
Once the veteran has submitted a well-grounded claim, VA then 
has a duty to assist the claimant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The initial 
questions which must be answered to determine whether new and 
material evidence has been presented to reopen a previously-
denied claim are discussed below.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
a veteran's active service, or may be granted for certain 
chronic diseases, if manifested to a degree of 10 percent or 
more within one year of service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1153 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999).

For claims based on chronic effects of exposure to radiation, 
service connection may be established by presumption for 
certain cancers and diseases specified by statute, if they 
become manifest in a radiation-exposed veteran any time after 
discharge from service.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§§ 3.309(d), 3.311(b)(2).  If a claim is based on a disease 
other than one of those specified by statute and regulation, 
VA shall nevertheless consider the claim under 38 C.F.R. 
§ 3.311, provided that the veteran has presented competent 
medical evidence that the claimed condition is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4).  A presumption of 
service connection is rebuttable by affirmative evidence to 
the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

Duty to Assist and Procedural Due Process Contentions

By statements submitted by the veteran's attorney in May 
1998, and thereafter, and in the July 1998 substantive 
appeal, the veteran requested an advisory medical opinion, 
requested a thorough and contemporaneous VA examination, 
requested that adequate reasons and bases be provided for 
each determination, and requested opinions as to the etiology 
of the claimed medical disorders.  

As an initial matter, the Board notes that all of these 
contentions are ancillary to the veteran's underlying claims.  
These contentions are not separately appealable matters.  
Rather, these contentions pertain to the duty to assist the 
veteran in the development of the issues currently on appeal.  
As discussed below, the Board finds that the duty to assist 
the veteran under 38 U.S.C.A. § 5107(a) has been met.  

When warranted by the medical complexity or controversy 
involved in a pending claim, an advisory medical opinion may 
be obtained from one or more medical experts who are not 
employees of VA.  38 C.F.R. § 3.328 (1999).  Approval for an 
advisory medical opinion is granted only if the Compensation 
and Pension Service determines that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  The veteran has not made any 
showing that either a claim for service connection, or a 
request to reopen a claim of entitlement to service 
connection, each involving disorders claimed as due to 
radiation exposure, is complex or controversial, nor does the 
medical evidence so indicate.  The request for an advisory 
medical opinion is denied.  The Board finds that this case 
does not present an issue of medical controversy or 
complexity; thus, an independent medical opinion is not in 
order.  38 C.F.R. § 20.901.  

The Board also notes the contention of the veteran and his 
representative that the veteran is entitled to a thorough and 
contemporaneous examination.  As discussed below, the medical 
evidence of record is adequate for evaluation of the claim 
for service connection on appeal, especially as the veteran 
has not submitted a well-grounded claim, as discussed below.  
No further examination is required to satisfy the duty to 
assist the veteran to develop this claim.  38 U.S.C.A. 
§ 5107(a).  As to the request to reopen the denial of service 
connection for recurrent keloidal scarring of the chest, no 
further examination is required, since the veteran has not, 
as discussed below, submitted new and material evidence to 
reopen the claim.

The veteran has not identified any specific inadequacy in the 
prior explanations provided by the RO.  Since the veteran and 
his representative were not specific in raising this very 
general matter, the Board can only point to the following 
reasons and bases supporting its decision.

1.  Request to Reopen Claim for Service Connection for 
Scarring of the Chest

By a Board decision issued in July 1985, a claim for service 
connection for recurrent keloidal scarring of the chest, 
claimed as due to exposure to ionizing radiation, was denied.  
In a September 1994 decision, the Board determined that there 
was no basis for reopening a claim of entitlement to service 
connection for recurrent keloidal scarring of the chest.  
Those denials are final.  38 U.S.C.A. § 7104.  Except as 
provided in 38 U.S.C.A. § 5108, a final decision by the Board 
may not thereafter be reopened and allowed, and a claim upon 
the same factual basis may not be considered.  38 U.S.C.A. § 
7104(b).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
claimed shall reopened and former disposition of the claimed 
shall be renewed.  38 U.S.C.A. § 5108.  To determine whether 
the veteran has submitted new and material evidence which 
would allow VA to reopen and readjudicate this claim, a 
three-step analysis must be applied.  Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203 (1999).

Under the three-part analysis now required, the first step is 
to determine whether the claimant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, the second step requires a determination 
of whether the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991).  If the claim is not well grounded, 
the adjudication process must halt, despite reopening, 
because a claim that is not well grounded cannot be allowed.  
See Winters, supra.  If the claim is well grounded, then VA 
must ensure that the duty to assist has been fulfilled before 
proceeding to the third step, which requires adjudication of 
the merits of the claim.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not previously 
been submitted to agency decision makers, and is neither 
cumulative nor redundant.  38 C.F.R. § 3.156(a); see 
generally Hodge, supra.  "Material" evidence is that which 
bears directly or substantially on the specific matter under 
consideration, and which by itself, or in conjunction with 
other evidence previously submitted, is so significant that 
it must be considered in order to fairly decide the merits of 
that claim.  Id.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
However, in cases in which a physician relied upon the 
appellant's account of his medical history and service 
background, recitations of which had already been rejected in 
a previous decision, such history articulated by the 
appellant has no probative value and hence cannot be 
considered material for the purpose of reopening the 
veteran's claim.  Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993).  The new and material evidence must be presented or 
secured since the time that the claim was finally disallowed 
on any basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The evidence considered by the Board in reaching the July 
1985 and September 1994 decisions included the veteran's 
service medical records and post-service VA clinical records.  
The veteran's service medical records are negative for a 
chronic skin disorder at service discharge or proximately 
thereafter.  Additional evidence previously considered 
includes VA examination August 1984, several records and 
duplicates verifying the veteran's participation in OPERATION 
HARDTACK in 1958, including recorded dosimetry readings.  The 
veteran testified at a personal hearing in December 1991.  
Post-service medical evidence of record at the time of the 
September 1994 Board decision includes VA treatment records 
dated in April 1991 and a private physician statement 
following a September 1991 examination, and submitted in 
December 1991, stating that it was a possibility that the 
veteran's keloids of the chest were due to radiation 
exposure. 

Evidence added to the record since the September 1994 Board 
decision includes additional statements for the veteran in 
support of his claim, several photographs of the appearance 
of his chest, duplicate copies of information previously 
submitted regarding OPERATION HARDTACK and the participation of 
the BELLE GROVE, the ship the veteran was stationed on, in 
that testing, several copies of a newspaper article about the 
effects of the atomic blasts at Hiroshima and Nagasaki, with 
picture of scarring in survivor of radiation burns, and 
private and VA records dated primarily in 1998 and reflecting 
primarily the veteran's treatment for accelerating angina and 
other cardiovascular disorders.  The Board notes that a 
February 1998 private record of the veteran's treatment for a 
cardiovascular disorder included a diagnosis of "[r]adiation 
burns of the anterior chest secondary to military exposure 
during nuclear testing."  The veteran also submitted a copy 
of an award letter reflecting that he is now receiving Social 
Security disability benefits.

The additional duplicates of dosimetry records, reports 
relevant to the veteran's participation in OPERATION HARDTACK, 
and evidence relating to the BELLE GROVE added to the record 
since September 1994 are not "new", because they were already 
of record in July 1985 and in September 1994.  

The additional VA and private treatment records, primarily 
related to treatment of cardiovascular disorders, is "new" 
evidence, in that it was not previously of record.  However, 
but these 1995 to 1999 treatment records are not "material" 
to the veteran's request to reopen the claim of entitlement 
to service connection for recurrent keloidal scarring of the 
chest.  While these current treatment records reflect 
diagnosis of accelerating angina, decreased cardiovascular 
functioning, and reflect that that cardiac bypass grafting 
was performed, these records do not include reference to 
diagnosis or treatment of the veteran's chest scarring and do 
not relate that disorder to any incident or manifestation in 
service.  

To the extent that these records reference the veteran's 
chest scarring, a February 1998 private pre-operative history 
and physical notes that the veteran has "[r]adiation burns 
of the anterior chest secondary to military exposure during 
nuclear testing."  However, the report of the history and 
physical clearly reflects that this diagnosis was based on 
the veteran's report, and that the physician conducting the 
history and physical did not have available for review the 
veteran's service medical records, radiation exposure 
dosimetry records, or other medical records, as the veteran 
had been transferred to the private facility a few hours 
earlier from the VA Medical Center following angiography 
showing that the veteran required cardiac bypass grafting, 
but the VAMC cardiac surgery schedule was full.  Thus, this 
history as reported by the veteran is cumulative of the 
veteran's previous contentions that his chest scarring is due 
to exposure to radiation in service, but is not a medical 
opinion as to the etiology of that scarring, and thus does 
not constitute new and material evidence to reopen the claim.

The additional evidence also includes statements by the 
veteran reiterating his belief that keloids which began 
forming on his chest within a few years after his service 
discharge are related to exposure to ionizing radiation.  
These statements reiterate previous statements to the same 
effect which were of record at the time of the prior Board 
decisions.  These statements are not new and material since 
the same essential contention is being advanced as the 
contention considered in the prior final decisions.  
Moreover, the Board would point out that the veteran is not 
qualified to offer an opinion on a question of medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The Social Security award letter is "new" in that it was 
not previously of record, but that award letter does not 
state the etiology for any disorder contributing to the 
veteran's disability.  

In sum, none of the additional evidence is, by itself or in 
connection with evidence previously of record, so significant 
that it should be considered to fairly decide the merits of 
the veteran's claim.  In other words, new and material has 
not been received, and the veteran's claim of entitlement to 
service connection for recurrent keloidal scarring of the 
chest may not be reopened.

2.  Claim for Service Connection for Actinic Keratosis

Before the merits of a claim for service connection for a 
specific disorder may be addressed, the veteran must submit a 
well-grounded claim.  To be well-grounded, a claim must be 
supported by evidence, not just allegations.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Specifically, in most 
service connection claims, there must be: (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Id.

A well-grounded claim may be established under the chronicity 
and continuity of symptomatology provisions of 38 C.F.R. § 
3.303(b), where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded or reopened on the basis of § 3.303(b) if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Id.

The truthfulness of the evidence is presumed for the purpose 
of determining whether a claim is well-grounded.  Robinette 
v. Brown, 8 Vet. App. 69, 73-74 (1995).  If the record fails 
to establish that the veteran's claim of entitlement to 
service connection is plausible, there is no duty to assist 
the veteran in the factual element of that claim.  Epps, 126 
F.3d at 1468-1470.

The veteran has submitted medical evidence which reflects 
that he had a "mole," diagnosed as an actinic keratosis, 
removed from his left eyelid in March 1997.  The veteran has 
submitted numerous records reflecting that he was exposed to 
ionizing radiation during OPERATION HARDTACK.  The evidence 
establishes that the veteran participated in a radiation-risk 
activity as defined by regulations.  38 C.F.R. § 3.309.  
However, the medical evidence is devoid of any evidence or 
opinion linking a diagnosis of actinic keratosis to the 
veteran's service or to exposure to radiation.

For claims based on chronic effects of exposure to radiation, 
service connection may be established by presumption for 
certain cancers and diseases specified by statute, if they 
become manifest in a radiation-exposed veteran any time after 
discharge from service.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§§ 3.309(d), 3.311(b)(2).  If a claim is based on a disease 
other than one of those specified by statute and regulation, 
VA shall nevertheless consider the claim under 38 C.F.R. 
§ 3.311, provided that the veteran has presented competent 
medical evidence that the claimed condition is a radiogenic 
disease.  See 38 C.F.R. § 3.311(b)(4).  

Actinic keratosis is not a disease which is defined as 
chronic for purposes of veterans' benefits.  There is no 
evidence that the veteran developed any skin disorder for 
which a presumption of service connection is available within 
an applicable presumptive period.  38 U.S.C.A. §§ 1101, 1110.  

Statutes governing veterans' benefits define certain diseases 
which may be presumed to result from radiation (radiogenic 
diseases).  Actinic keratosis is not defined as a radiogenic 
disease, and may not be presumed service-connected in a 
radiation-exposed veteran.  38 U.S.C.A. § 1112.  Skin cancer, 
like any other cancer, may be presumed service-connected when 
diagnosed in a radiation-exposed veteran, but there is no 
medical diagnosis establishing that the veteran in this case 
has skin cancer.  38 C.F.R. §§ 3.309, 3.311.  

A veteran may establish that any disorder, if not defined by 
regulation as "radiogenic," is, in a particular case, the 
result of exposure to ionizing radiation.  Medical evidence 
may be used as proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, no such 
medical evidence is associated with the claims file in this 
case.

In arriving at the findings discussed above, the Board notes 
that the primary support for a relationship between the 
veteran's diagnosed actinic keratosis and his service is 
offered by the veteran.  However, he is not qualified by 
training or experience to render opinions as to medical 
diagnosis or causation.  Lay personnel are competent to 
provide evidence describing symptomatology that is capable of 
lay observation, but they cannot provide material and 
probative testimony where an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
although he may be sincere in his beliefs, the veteran's 
unsupported conclusions are of limited, if any, value in 
resolving the claim in his favor.

The veteran has not identified any additional evidence which 
might serve to well-ground the claim.  The Board is unaware 
of any information in this matter that would put the VA on 
notice that any additional relevant evidence may exist which, 
if obtained, would well ground the veteran's claim.  See 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995). 

Thus, there is no evidence that the veteran incurred or 
aggravated a skin disorder diagnosed as actinic keratosis in 
service or during an applicable presumptive period, or that 
this disorder was incurred or may be presumed to have been 
incurred as a result of exposure to radiation, or that 
actinic keratosis is etiologically linked to exposure to 
radiation.  The Board is unable to find that the veteran has 
presented a well-grounded claim of entitlement to service 
connection for actinic keratosis on any basis.  The claim 
must be denied.


ORDER

The request to reopen a claim of entitlement to service 
connection for recurrent keloidal scarring of the chest is 
denied.

Entitlement to service connection for actinic keratosis is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

 

